Citation Nr: 0725716	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2006), this case has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This World War II veteran has come before the Board asking 
that VA compensation benefits be awarded for his diagnosed 
hypertension.  He contends that his service-connected PTSD 
has affected him such that he has developed diagnosable 
hypertension.  Alternatively, he maintains that the two 
conditions are inextricably intertwined and that when he 
suffers from the symptoms of PTSD, those symptoms affect his 
hypertension.  The RO had denied the veteran's request and he 
has appealed to the Board for review.  

To support his request for benefits, the veteran has 
submitted a number of letters from his private treating 
physician.  The first letter was dated November 2002.  In 
that letter, the doctor wrote:

	. . . [his] current posttraumatic 
stress disorder and hypertension, I am of 
the opinion that his condition is, as 
likely as not, related to his military 
service in World War II.  He is 
experiencing significant flashbacks and 
anxiety, secondary to the stress that 
occurred in World War II. . . .

The second letter is from December 2004.  The examiner did 
not specifically relate the two disabilities and instead 
merely stated that he, the doctor, was treating the veteran 
for his PTSD and his hypertension.  The doctor did note that 
it was the veteran who was claiming that both conditions had 
a "definite time relation this time in the service".  

In his third letter to the VA, the veteran's doctor again 
noted that he had been treating the veteran for various 
maladies since 1997.  The doctor described the veteran's 
symptoms and manifestations produced by his hypertension and 
PTSD.  The veteran's personal physician then wrote:

	. . . He has been seen at the 
Veteran's Hospital for his posttraumatic 
stress syndrome for a considerable period 
of time as well as being seen for his 
hypertension.  Given that combat 
situations definitely can lead to 
posttraumatic stress disorder and that 
stress and anxiety definitely will lead 
to increasing blood pressure, it is not 
unreasonable to assume that both of these 
problems are related to his time in the 
service during World War II.

In conjunction with the veteran's claim, the VA arranged to 
have the veteran examined in April 2006 at the Saginaw VA 
Medical Center.  The examination was performed by a nurse who 
stated that she had reviewed the veteran's claim folder.  The 
nurse did diagnose the veteran has suffering from 
hypertension and she opined that the disability began around 
1972.  The examiner did not provide an opinion with respect 
to any relationship between the veteran's hypertension and 
his service-connected PTSD.  She did not supply an opinion as 
to whether the veteran's military service caused his 
hypertension.  

The VA has obtained the veteran's reported treatment records 
from private and government sources.  These records do show 
treatment for a myriad of conditions, including the veteran's 
service-connected PTSD.  However, they do not contain any 
specific opinions that would etiologically link the veteran's 
hypertension with his PTSD.  Of particular note is a 
statement written by a heart specialist the veteran visited 
in March 2002.  The private specialist stated that he could 
not make a statement regarding the veteran's PTSD as the 
cause of the veteran's hypertension or hypertensive 
cardiomyopathy.  Also of note are the veteran's medical 
records from 1994 to 1996.  These records show a diagnosis 
and treatment for high blood pressure/hypertension.  They do 
not however suggest treatment for PTSD.  The Board notes that 
none of the obtained or proffered medical treatment records 
are from the years immediately following the veteran's 
discharge from the service.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006). The post-service medical records have chronicled the 
veteran's complaints involving his high blood pressure and 
his psychiatric disorders.  A review of the documents noted 
above unfortunately does not provide an answer to the 
question as to whether the veteran's current hypertension is 
related to a service-connected disability or to his military 
service or not related to the veteran's service at all.  
Because there is a lack of clarity, it is the opinion of the 
Board that thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, along with the veteran's service medical records, 
should be accomplished so that the disability evaluation will 
be a fully informed one in regards to the appellant's claim.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Such an examination 
should be performed because it may provide additional insight 
into the veteran's claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should arrange for the veteran 
to undergo a cardiology examination by a 
physician.  This examination should be 
accomplished so that a determination may 
be made as to the etiology of the 
veteran's previously diagnosed 
hypertension.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination. All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.

Based on a review of the claims file and 
the examination findings, the appropriate 
examiner should indicate whether it is at 
least as likely as not that any found 
heart disability was caused or aggravated 
by the veteran's service-connected PTSD.  
The examiner should be asked to express 
an opinion as to whether the disability 
is related to or was caused by the 
veteran's military service.  
Additionally, the examiner should further 
provide comment on whether a service-
connected disability has aggravated the 
veteran's high blood pressure in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The examiner should provide a complete 
rationale for all conclusions reached.  
If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the remaining issues 
on appeal.  If the benefits sought on appeal remain denied, 
the appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
No action is required of the veteran until he is contacted by 
the RO/AMC.  The purpose of this REMAND is to ensure due 
process and to obtain additional clarifying medical evidence.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



